Citation Nr: 0026306	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  00-16 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for Stargardt's disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




INTRODUCTION

The veteran had active service from August 1983 to February 
1987.




REMAND
On VA Form 9 dated July 24, 2000, the veteran requested a 
hearing before a Member of the Board at the Los Angeles 
Regional Office.  Accordingly, the appeal is remanded for the 
following action:

Arrangements should be made for the veteran to be 
scheduled for a hearing before a Member of the 
Board at the Los Angeles Regional Office.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 3 -


